          Case 1:19-cr-00774-JMF Document 80 Filed 03/31/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      March 31, 2021

VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Roger Ralston, et al., S1 19 Cr. 774 (JMF)

Dear Judge Furman:

        The Government respectfully submits this letter to update the Court regarding the status of
extradition proceedings for defendant Christopher Wright, and to request a brief adjournment of
the conference for defendant Roger Ralston on April 6, 2021. Wright, who was arrested in Spain
in January 2021, has consented to extradition from Spain. The Government understands that
Wright is supposed to arrive in the Southern District of New York by April 23, 2021, although the
exact date of his arrival is currently being coordinated by the United States Marshals. Given
Wright’s imminent arrival in this District, the Government expects that Ralston and Wright can be
tried together. The Government therefore respectfully requests that the upcoming April 6
conference be adjourned until early May, so that both Ralston and Wright can be present (virtually
or physically) to discuss scheduling and trial dates. If Wright has not arrived in the District by the
new conference date, the Government will update the Court accordingly. The Government has
spoken with defense counsel for Ralston, Peter Katz, Esq., who consents to the adjournment, and
is available any day in early May other than May 11, 2021.

         In the event that the Court grants the request to adjourn the conference, the Government
respectfully requests that the Court exclude time under the Speedy Trial Act through the new
conference date to afford the defendant and his counsel time to continue to review the discovery
in this case and prepare for trial. The defendant consents to the exclusion of time. A proposed
          Case 1:19-cr-00774-JMF Document 80 Filed 03/31/21 Page 2 of 2




order is enclosed for the Court’s consideration.



                                                         Respectfully submitted,


                                                         AUDREY STRAUSS
                                                         United States Attorney for the
                                                         Southern District of New York




                                                   By:
                                                         _______________________________
                                                         Olga I. Zverovich
                                                         Jessica Feinstein
                                                         Assistant United States Attorney
                                                         (212) 637-2514 / 1946

Cc: Peter Katz, Esq.
